EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
The present office action is responsive to the applicant’s filling  an RCE request on 5/19/2022. 
The application contains 1-20  claims, the claims have been examined. 
All reference cited on the IDS filed 05/19/2022 have been considered by the examiner.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of
allowable subject matter:

Claims 1-20 is/are allowed primarily because the prior art of record cannot anticipate Applicant's claimed invention by a single reference nor render Applicant' s claimed invention obvious by the combination of more than one reference.
Furthermore, the prior art of record does not teach “executing, based on characteristics of the activated hyperlink of the set of hyperlinks, a script to initiate an auction that is performed by an auctioning platform, wherein the auction comprises a bidding process that is associated with a set of third-party websites that are each different from the source website… 
and …outputting, for display within the webpage of the source website, third-party digital content representative of characteristics of the preferred third-party website that are associated 
with the characteristics of the activated hyperlink; and while outputting the first digital content, outputting, for display within the webpage of the source website, at least a portion of source digital content representative of characteristics of the source website.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in the claims.

As such none of the prior art teaches all the limitations as presented by the claim language.

Closest prior art:
For example the art of Bloomfield (US 20090138381) teaches generating an auction program process associated with a  seller. The service provider generates the auction program process uniquely associated with the seller and the product and creates a publishable hyperlink that is communicated by the service provider to the seller for inclusion into the seller's marketing website which displays information about the product for sale. 
While it does teach generating a link to be inserted in the seller’s webpage where the seller has information about items, it doesn’t teach “wherein the auction comprises a bidding process that is associated with a set of third-party websites that are each different from the source website” or “outputting, for display within the webpage of the source website, third-party digital content representative of characteristics of the preferred third-party website… and while outputting the first digital content, outputting, for display within the webpage of the source website, at least a portion of source digital content representative of characteristics of the source website” in the manner required by the independent claim.

For example the art of Saifee et al. (US20170103428) teaches enabling a client-side real-time auction of advertising inventory. An end-user visiting a web page wherein multiple advertisements are displayed, for each ad unit on the page, multiple parallel requests are sent from the end-user's browser client to multiple real-time bidders who respond with a bid & advertisement for each unit and render the winning advertisement on the web page for display. 
While it does teach real-time advertisement bidding on a visited page, it doesn’t teach “executing, based on characteristics of the activated hyperlink of the set of hyperlinks, a script to initiate an auction that is performed by an auctioning platform” or “outputting, for display within the webpage of the source website, third-party digital content representative of characteristics of the preferred third-party website… and while outputting the first digital content, outputting, for display within the webpage of the source website, at least a portion of source digital content representative of characteristics of the source website” in the manner required by the independent claim.

For example the art of Aimone et al (US 20140223462) teaches users enters websites with real-time bidding. On a previous visit by the user's browser to a web page with real-time bidding for online ads, the system has means to sets a cookie in the browser. Any time after the cookie is set, the user's browser visits a website with ad space for auction, the browser is redirected to and enters an auction.
While it does teach real-time advertisement bidding on a visited page, it doesn’t teach “executing, based on characteristics of the activated hyperlink of the set of hyperlinks, a script to initiate an auction that is performed by an auctioning platform” or “outputting, for display within the webpage of the source website, third-party digital content representative of characteristics of the preferred third-party website… and while outputting the first digital content, outputting, for display within the webpage of the source website, at least a portion of source digital content representative of characteristics of the source website” in the manner required by the independent claim.

For example the art of Els et al. (US 20160042407) teaches a system that when a user at a client clicks a link or otherwise opens a webpage, the web server hosting the webpage sends data to an exchange system indicating details of each ad placement on the requested page. The exchange system then generates a real-time bid request for each ad placement on the requested page and sends each bid request to each bidding system.
While it does teach real-time advertisement bidding on a visited page, it doesn’t teach “executing, based on characteristics of the activated hyperlink of the set of hyperlinks, a script to initiate an auction that is performed by an auctioning platform” or “outputting, for display within the webpage of the source website, third-party digital content representative of characteristics of the preferred third-party website… and while outputting the first digital content, outputting, for display within the webpage of the source website, at least a portion of source digital content representative of characteristics of the source website” in the manner required by the independent claim.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIO M VELEZ-LOPEZ whose telephone number is (571)270-7971.  The examiner can normally be reached on M-F 9-5pm
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARIO M VELEZ-LOPEZ/
Examiner, Art Unit 2144


/SCOTT T BADERMAN/Supervisory Patent Examiner, Art Unit 2144